

116 HR 2076 IH: Early Detection to Stop Infant Abuse and Prevent Fatalities Act
U.S. House of Representatives
2019-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2076IN THE HOUSE OF REPRESENTATIVESApril 3, 2019Ms. Schrier (for herself and Mr. Stivers) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo establish a demonstration program to explore effective practices to improve early detection and
			 management of injuries indicative of potential abuse in infants under the
			 age of 7 months, in order to prevent future cases of child abuse and
			 related fatalities.
	
 1.Short titleThis Act may be cited as the Early Detection to Stop Infant Abuse and Prevent Fatalities Act. 2.FindingsCongress finds as follows:
 (1)According to the National Child Abuse and Neglect Data System, an estimated 1,720 children died from abuse or neglect in the United States in fiscal year 2017. Seventy-two percent of child fatalities involved children younger than 3 years, and 50 percent involved infants younger than 1 year.
 (2)According to the Commission to Eliminate Child Abuse and Neglect Fatalities, infants and toddlers are at high risk of an abuse or neglect fatality compared to other age groups and require special attention. Because these young children are seen by health care professionals, the Commission recommended coordinated, cross-system approaches to prevention.
 (3)Multiple studies have found that relatively minor, visible injuries in young infants, including bruising and intraoral injuries, are often indicators of abuse. Such injuries are commonly overlooked by medical providers, caregivers, and child welfare professionals because they seem trivial. Without early intervention, physical abuse can escalate, resulting in severe injuries or even fatalities. Many child abuse professionals refer to such injuries as sentinel injuries in young infants because of their importance as early warning signs of abuse.
 (4)Research conducted in Wisconsin showed that previous sentinel injuries were identified in 27.5 percent of abused infants and 30 percent of infants who suffer abusive head trauma but were rare in infants who had not been abused. Other studies have demonstrated similar rates of missed opportunities to identify abuse in young infants.
 (5)Proper identification of, and response to, such suspicious injuries provides an opportunity for early recognition and intervention to protect vulnerable children and prevent many cases of abuse and related fatalities, as well as an opportunity to detect medical conditions that require urgent treatment.
 (6)Early detection of such injuries and effective evaluation and intervention requires education of caregivers of young infants, child protective workers, and medical professionals about the significance of such injuries in young infants.
 (7)Best practices and protocols need to be developed to ensure an effective response by medical professionals, child protective services, and other professionals when sentinel injuries are detected.
			3.Demonstration program
 (a)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary) shall establish a demonstration program to award grants to eligible entities in order to test effective practices to improve early detection and management of injuries indicative of potential abuse in infants under the age of 7 months to prevent future cases of child abuse and related fatalities.
 (b)ActivitiesRecipients of grants under this section— (1)shall use such award to—
 (A)develop, implement, or expand training and best practices to assist medical professionals in identifying, assessing, and responding to injuries indicative of potential abuse in infants under the age of 7 months, particularly bruising and oral injuries;
 (B)develop protocols and policies that improve communication and coordination between mandatory reporters and child protective services when such reporters identify such injuries; and
 (C)conduct the evaluation under subsection (e); and (2)may use such award—
 (A)to raise awareness regarding the significance of such injuries by mandatory reporters, health professionals, the public, professionals caring for children, home visitors, child care workers, and child protective services staff; and
 (B)for other purposes, as the Secretary determines appropriate, including using the approaches described in subparagraphs (A) through (C) of paragraph (1) to address injuries indicative of potential abuse in children aged 7 months and older.
					(c)Eligible entities
 (1)In generalTo be eligible to receive a grant under this section, an entity shall— (A)demonstrate knowledge and experience providing health services to children and identifying and responding to child maltreatment; and
 (B)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including—
 (i)a description of the entity's planned activities, including— (I)plans to reduce child re-victimization and child fatalities; and
 (II)plans to evaluate success, including pertinent data sources that will be developed or utilized; and (ii)entities with whom the applicant will collaborate in carrying out the activities under the grant.
 (2)Multidiscliplinary partnershipsAn eligible entity shall be a multidisciplinary partnership of stakeholders with knowledge and experience providing health services to children and identifying and responding to child maltreatment, which may include nonprofit organizations, community-based organizations, administrators of any programs funded under the Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 et seq.), children’s health care providers, board-certified child abuse pediatricians, child protective services, child advocates, State child death review boards, child advocacy centers, State department of justice officials, children’s hospitals, disability organizations, and mental health and social services providers.
 (d)Grant periodGrants awarded under this section are for a 3-year period. (e)EvaluationsThe Secretary shall require each recipient of a grant under this section to—
 (1)evaluate and assess— (A)the efficacy of the projects carried out with grant funds; and
 (B)the extent to which such projects reduced re-victimization of children and child fatalities; and (2)submit a report on such evaluation and pertinent data to the Secretary.
 (f)Report to CongressNot later than 1 year after the conclusion of the demonstration program under this section and the submission of the report and data under subsection (e)(1), the Secretary shall submit to Congress a report that includes—
 (1)an analysis of the strengths and opportunities of the program; (2)barriers or challenges for implementing or replicating best practices under the program;
 (3)the feasibility of a national educational campaign on injuries indicative of potential abuse in infants under the age of 7 months; and
 (4)areas for further research or evaluation to improve early detection of such injuries. (g)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $10,000,000 for the period of 2020 through 2022.
			